Citation Nr: 0014516	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as due to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for a 
skin disorder, claimed as due to Agent Orange exposure.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for a 
stomach disorder, to include stomach ulcers.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for a 
back disorder.

5.  Entitlement to a greater initial evaluation for the 
veteran's service connected post-traumatic stress disorder 
(PTSD), currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for the veteran's 
service connected neurological residuals of a fracture of the 
right wrist, currently evaluated as 10 percent disabling.

7.  Entitlement to an effective date earlier than September 
20, 1995 for the assignment of the 10 percent disability 
evaluation for the veteran's service connected neurological 
residuals of a fracture of the right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
May 1968.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The Board received this case on appeal from a series of 
rating decisions of the RO.  A March 1996 rating decision 
denied an increased (compensable) evaluation for the 
veteran's service connected neurological residuals of a 
fracture of the right wrist.  The rating decision also denied 
service connection for PTSD; and a skin disorder, claimed as 
due to Agent Orange exposure.  The decision also determined 
that new and material evidence had not been submitted to 
warrant reopening claims seeking service connection for a 
back disorder and a stomach disorder.  In June 1996, the 
veteran submitted a notice of disagreement as to all the 
issues denied in the March 1996 rating decision and he was 
also issued a statement of the case as to all those issues.  
In July 1996, the veteran perfected his appeal as to these 
five issues by submission of a VA Form 9, substantive appeal.

In the above referenced June 1996 notice of disagreement, the 
veteran also claimed service connection for a lung disorder, 
claimed as due to Agent Orange exposure.  A June 1996 rating 
decision denied the lung disorder claim.  In August 1996, the 
veteran submitted a notice of disagreement pertaining to that 
issue and he was furnished a statement of the case.  In 
January 1997, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  A complete transcript of the 
testimony is of record.  The Board accepts the hearing 
testimony in lieu of a substantive appeal and accordingly, 
this issue was also perfected for appeal.

Subsequently, by an October 1997 rating decision, an 
increased evaluation of 10 percent was granted for the 
veteran's neurological residuals of a fracture of the right 
wrist.  However, the veteran's appeal regarding this issue 
was continued.  The October 1997 rating decision also granted 
service connection for PTSD assigning a 10 percent disability 
evaluation for that disorder.  The veteran was notified that 
this was considered a grant in full of the benefits sought 
regarding the PTSD claim, as service connection was granted.  
However, in October 1997, the veteran submitted a notice of 
disagreement with the initial evaluation assigned his PTSD.  
Also in October 1997, he was provided with a statement of the 
case pertaining to the initial evaluation for his PTSD.  The 
veteran perfected his appeal as to the issue of the initial 
evaluation for his PTSD by submission of a substantive appeal 
in October 1997 and again in November 1997.

The Board notes that throughout the development of this 
appeal, the RO has characterized the issue regarding the skin 
disorder claimed as due to Agent Orange exposure as one of 
entitlement to service connection.  The Board notes, however, 
that issue was previously denied by an April 1994 rating 
decision which was not appealed.  Accordingly, the issue is 
more properly characterized as whether new and material 
evidence has been submitted to warrant reopening a claim 
seeking service connection for a skin disorder, claimed as 
due to Agent Orange exposure.  The Board has so 
recharacterized the issue as reflected on the title page 
hereinabove.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The final issue currently certified to the Board is the issue 
of entitlement to an effective date earlier than September 
20, 1995 for the assignment of the 10 percent disability 
evaluation for the veteran's service connected neurological 
residuals of a fracture of the right wrist.  In November 
1997, the veteran submitted a VA Form 9, on which he 
expressed his disagreement with the effective date for the 10 
percent disability evaluation assigned by the October 1997 
rating decision.  The Board accepts that writing as a notice 
of disagreement as to this issue.  The veteran was furnished 
with a statement of the case in March 1999 pertaining to the 
earlier effective date issue and the veteran was notified of 
the need to submit a substantive appeal in order to perfect 
his appeal.  The veteran submitted another VA Form 9 in April 
1999, and although that VA Form 9 made no mention of the 
earlier effective date issue, mentioning only the previously 
developed claims instead, the Board will nonetheless accept 
it as an adequate substantive appeal perfecting this issue 
for appellate review.

It is noted that in November 1999, the veteran, accompanied 
by his representative, appeared and presented testimony at a 
video-conference hearing before the undersigned Member of the 
Board.  A complete transcript of the testimony is of record.

Finally, the Board further notes that, during the development 
of the above identified issues, the veteran submitted an 
additional claim, seeking service connection for a heart 
disorder.  This claim was contained within the above 
referenced July 1996, VA Form 9, substantive appeal, 
submitted by the veteran.  An April 1994 rating decision 
which was not appealed, had previously denied entitlement to 
service connection for a heart disorder, claimed as due to 
Agent Orange exposure.  By a July 1996 administrative 
decision, the RO determined that the claim was previously 
denied by the April 1994 rating decision and the veteran was 
requested to submit new and material evidence.  The veteran, 
in August 1996, submitted a written notice of disagreement 
with that administrative decision.  The RO did not 
subsequently provide a statement of the case addressing this 
issue.  Although the issue has not been fully developed for 
appeal, as no statement of the case has been issued, nor has 
a subsequent substantive appeal been received, the Board will 
further discuss the issue of whether new and material 
evidence had been submitted to warrant reopening the claim 
seeking service connection for a heart disorder, claimed as 
due to Agent Orange exposure in the Remand portion of this 
decision.


REMAND

Initially, the Board notes the veteran has indicated in the 
record that he is in receipt of disability benefits from the 
Social Security Administration (SSA).  The veteran testified 
to this during his video-conference hearing before the 
undersigned Board Member.  (See Transcript, p. 17).  It is 
unclear from the record what medical evidence was submitted 
to the SSA in support of this claim.  Nonetheless, the Board 
notes that there are multiple issues currently developed for 
appeal and it is impossible to determine whether there could 
be evidence in the veteran's records with SSA which would be 
helpful in adjudicating some of the currently pending claims, 
unless those records are first obtained for review.  
Accordingly, such records should be obtained prior to 
resolution of any of the outstanding claims.  VA has a duty 
to assist in gathering SSA records when put on notice that 
the veteran is receiving such benefits.  Clarkson v. Brown, 4 
Vet. App. 565 (1993).  VA's duty to assist under 38 C.F.R. 
§ 5107(a) also includes the duty to obtain SSA determinations 
and the medical records upon which such decisions are based.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).  See also 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-371 (1992), and 
Baker v. West, 11 Vet. App. 163, 169 (1998), citing the 
Murincsak precedent and declaring that "[p]art of the 
Secretary's obligation is to review a complete record."

In addition to the above reasons for remand, the Board notes, 
upon preliminary review of the evidentiary record, that, 
under applicable legal criteria, the April 1994 rating 
decision, which denied service connection for a skin 
disorder, claimed as due to Agent Orange exposure; the 
November 1968 and November 1988 rating decisions that denied 
service connection for a stomach disorder; and the March 1989 
rating decision that denied service connection for a back 
disorder; were all final rating decisions, as the veteran did 
not file a timely appeal to any of them.  See 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  However, a claim may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

Because the present appeal as to these issues does not arise 
from original claims, but rather comes from an attempt to 
reopen claims which were previously denied, the Board must 
bear in mind the important distinctions between those two 
types of claims.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has previously held that the Secretary of Veterans Affairs, 
and, on appeal, the Board, were required to perform a two-
step analysis when a claimant sought to reopen a claim based 
upon new evidence.  First, it was to be determined whether 
the evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet. App. 144 
(1991).  Whether the new evidence was "material" turned 
essentially upon the reasonable possibility that, when viewed 
in the context of all the evidence, it would change the 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
a decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  See also Winters v. West, 12 Vet. App. 203, (1999) 
(en banc).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, 12 Vet. App. 203.  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
12 Vet. App. 209.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, 155 F.3d. 1356.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was further interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
155 F.3d. 1356, at 1363.  Finally, the credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Having discussed the appropriate legal analysis to be applied 
to all of the veteran's claims seeking to reopen previously 
denied claims, the Board notes that the RO, within the 
original statement of the case and all subsequent 
supplemental statements of the case, proceeded to analyze all 
the veteran's new and material claims by applying the 
impermissible test set forth in Colvin, requiring that, in 
order to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  No other basis was articulated for 
denial of reopening of the claims, and the RO did not address 
whether there is evidence, not previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

The Court has stated that, when the Board addresses a 
question not addressed by the RO, the Board must consider 
whether or not the claimant has been given adequate notice of 
the need to submit evidence or argument on that question and 
an opportunity to submit such evidence and argument.  If not, 
it must be considered whether the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In 
addition, if the Board determines the veteran has been 
prejudiced by a deficiency in the statement of the case, the 
Board should remand the case to the RO pursuant to 38 C.F.R. 
§ 19.9 (1999), specifying the action to be taken.  Bernard, 
at 394.

Accordingly, the Board finds that all the veteran's claims 
regarding new and material evidence were adjudicated by the 
RO applying the impermissibly restrictive standard of Colvin, 
as specifically overruled by Hodge.  Since the veteran's 
claims were adjudicated by the RO under an impermissibly 
strict standard, the veteran has been prejudiced.  As 
provided for by Bernard, the Board must therefore remand 
these claims to the RO for readjudication, as to the 
reopening issue, under 38 C.F.R. § 3.156.

The Board will next address the veteran's claim seeking an 
increased initial evaluation for his PTSD.  The Court 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.  
It is unclear that such was considered by the RO in this 
case.  As it is necessary to remand all the veteran's claims 
for other reasons discussed within this remand, it is also 
appropriate that Fenderson by cited and taken into 
consideration by the RO on remand regarding the initial 
rating for his service connected PTSD.  The RO has not 
considered whether staged ratings are appropriate as to this 
claim, and must do so.

In addition to the issue of Fenderson, the Board notes that 
the veteran has previously been diagnosed with PTSD and 
service connection has been granted for that disorder.  
However, the record also reflects that the veteran has been 
diagnosed with a number of acquired psychiatric disorders and 
personality disorders, for which service connection is not in 
effect.  Furthermore, recent VA examinations did not show any 
diagnosis of PTSD at all.  Under such circumstances, it is 
not possible for the Board to determine what portion of the 
veteran's symptomatology is due to his service connected 
disorder, if his service connected PTSD is present at all.  A 
remand is necessary in this case so that the veteran may be 
scheduled for another VA psychiatric examination to determine 
his current diagnosis and assess any manifestations thereof.  
In order to be absolutely clear, the Board emphasizes that 
the objective of a further examination should be to obtain 
clarifying data as to the degree of impairment from the 
veteran's service-connected PTSD, including a determination 
of what psychiatric symptomatology is directly attributable 
to the service-connected disorder.  The impact of any non-
service-connected disorders should be addressed, and the 
veteran's VA outpatient treatment records and prior medical 
records must also be addressed.  This in turn, will permit an 
accurate assessment of the current severity of the veteran's 
service-connected disorder, as opposed to symptomatology 
attributable to non-service-connected disorder(s).  If his 
service connected disorder is no longer present, such should 
be so clearly indicated.

VA has a duty to assist a veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999).  The Board 
finds the veteran's claim for increased compensation benefits 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claim.  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In addition to the above, the Board notes that the rating 
criteria have been changed for all psychiatric disorders, 
effective on November 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under whichever criteria are to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Although the RO has indicated in the prior supplemental 
statements of the case that both the old and new criteria 
were considered, the Board notes for the RO's benefit that 
the veteran continues to be entitled to the resolution of his 
claim under whichever criteria are more favorable.  See also 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In addition to the above, as indicated in the Introduction 
hereinabove, in August 1996, the veteran submitted a timely 
notice of disagreement with a July 1996 administrative 
decision that determined new and material evidence had not 
been submitted to warrant reopening a claim of entitlement to 
service connection for a heart disorder, claimed as due to 
Agent Orange exposure.  However, the Board notes that the 
veteran was not furnished with a subsequent statement of the 
case pertaining to the issue, nor has he submitted a 
substantive appeal.  The applicable regulation requires that, 
following the notice of disagreement, the veteran and his 
representative must be provided with a statement of the case 
that contains, in pertinent part, "a summary of the evidence 
in the case relating to the issue or issues with which the 
appellant or representative has expressed disagreement," and 
a "summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination."  See 38 C.F.R. 
§ 19.29 (1999).

Judicial precedent holds that the failure to issue a 
statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  See also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996); Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  However, an appeal shall thereafter be 
returned to the Board only if perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).  See also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required - indeed, it 
had no authority - to proceed to a decision") (citation 
omitted).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
copies of any disability determination by 
that agency pertaining to the veteran, 
granting, denying, or terminating 
benefits, as well as any medical records 
used in determining the eligibility of 
the veteran for disability benefits by 
that agency.

2.  The RO should take appropriate steps 
in order to contact the veteran and 
obtain the names and addresses of all 
medical care providers (VA and non-VA) 
who have recently treated the veteran for 
any of his claimed disorders.  After 
securing the necessary releases, the RO 
should obtain any outstanding records.

3.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
already of record, and associate them 
with the claims folder.

4.  The RO should then schedule the 
veteran for a VA psychiatric examination, 
for the purpose of assessing the degree 
of social and industrial impairment 
resulting from his service-connected 
PTSD.  Before examining the veteran, the 
examiner should carefully review the 
veteran's claims folder, and review both 
the old and the new rating criteria for 
mental disorders.  If appropriate, all 
indicated tests to include psychological 
testing should be conducted in 
association therewith.  The findings of 
the examiner must address the presence or 
absence of the specific criteria set 
forth in the rating schedule.  The 
examiner should also be requested to 
assign a score on the Global Assessment 
of Functioning (GAF) scale, and to 
describe what the score means for the 
veteran in terms of his psychological, 
social, and occupational functioning.  In 
addition, the symptomatology directly 
attributable to the veteran's service-
connected disorder should be fully 
discussed, and the presence of any other 
existing mental disorders should be 
evaluated.  To the extent possible, 
symptoms attributable to any other 
disorder should be distinguished from 
those associated with the service-
connected disorder.  The psychiatric 
examiner should comment on the 
interference with gainful employment 
attributable solely to the service-
connected disorder, as opposed to any 
mental or physical non-service connected 
disorder.  If such distinction is not 
possible, the examiner should so 
specifically indicate.  If there is no 
finding of PTSD, or the examiner 
determines that PTSD is no longer 
present, such should be Company clearly 
indicated.  A complete rationale for all 
opinions expressed must be provided.

5.  With regard to all the instructions 
set forth above, the veteran is advised 
of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination, and his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§ 3.158 and § 3.655.

6.  After the above indicated development 
is completed, the RO should undertake any 
further warranted development and should 
review the complete record of evidence 
and argument received since the last 
rating decision of record.  The RO should 
determine whether any further development 
of the medical record is appropriate, to 
include scheduling the veteran for any 
further VA examinations.  Such 
development as deemed appropriate by the 
RO should be completed.

7.  After all the development requested 
hereinabove has been completed, then the 
RO should again review all the veteran's 
claims, as each has been identified on 
the title page hereinabove.

As to all the claims regarding whether 
new and material evidence has been 
submitted to reopen previously denied 
claims of service connection, in making 
the determinations, the RO should follow 
the provisions of 38 C.F.R. § 3.156(a), 
in accordance with the guidance of Hodge, 
Elkins, and Winters, and not the more 
restrictive requirements previously set 
forth in Colvin.

As to the claim seeking an increased 
initial evaluation for PTSD, the RO 
should again consider the evaluation of 
the veteran's PTSD disorder under both 
the old and new rating criteria and rate 
in accordance with the guidance expressed 
by the Court in Karnas, and Fenderson.

If any determination remains unfavorable 
to the veteran, the RO should furnish 
him, and his representative, with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105; 
38 C.F.R. § 19.29, 19.31.

8.  As to the issue of whether new and 
material evidence had been submitted to 
warrant reopening the claim seeking 
service connection for a heart disorder, 
claimed as due to Agent Orange exposure, 
the RO should again review the record and 
issue the veteran and his representative 
a statement of the case addressing that 
issue.  The veteran and his 
representative should then be given the 
required time to respond thereto in order 
to perfect an appeal.  The RO should 
specifically notify the veteran that the 
appeal as to this issue, if denied, will 
be returned to the Board, following the 
issuance of the statement of the case, 
only if it is perfected by the veteran by 
the filing of a timely substantive 
appeal.

The case should be returned to the Board for further 
appellate consideration, if otherwise in order, following 
appropriate appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


